El Juez Pbesidente SeñoR del Tobo,
emitió la opinión del tribunal.
El Fiscal de Arecibo presentó en la corte de- su distrito ana acusación que, en lo’ pertinente, dice:
“El referido acusado, Marcelino Laureano, el día 29 de noviem-bre de 1924, en la calle ‘McKinley’ del pueblo de Manatí, que forma parte del Distrito Judicial de Arecibo, Puerto Rico, allí y entonces', voluntaria, ilegal, maliciosa y criminalmente, sin estar debidamente-, autorizado, portaba sobre su persona un revólver sistema Smith,, el cual es un arma con la que se puede causar daño corporal. Que al conducir dicha arma el acusado, no era con motivo y en ocasión de utilizar la misma en el ejercicio de su profesión, ocupación o deporte. ’ ’
Al llamarse el caso para juicio el acusado retiró su ale-gación de inocente y se declaró culpable. Acto seguido la corte lo condenó a seis .meses de cárcel y a] pago de las costas. No conforme apeló para ante este tribunal. La única cuestión que suscita en su alegato es la de que la pena que se le impuso es excesiva.
La materia de armas prohibidas fuá regulada por los artículos 540 a 552 del Código Penal aprobado en 190-2 (Comp. 1902 p. 521). Un hedió de la naturaleza del imputado en la acusación que dejamos transcrita estaba castigado por el artículo 549 con multa de cinco a quince dólares o prisión no menor de treinta días o ambas penas a *210la vez a discreción del tribunal. En 1905 la Legislatura pasó una ley completa (Leyes de 1905, p. 23) que sustituyó los preceptos del Código Penal. El castigo a sus infraccio-nes se fijó en multa mínima de cinco dólares y máxima de cincuenta, o prisión mínima de diez días y máxima de se-senta, o ambas penas. En 1908 se enmendó la ley de 1905 pero no en cuanto a las penas. Comp. 5994 a 6003.
Fué en 1924 que visto el gran número de delitos de san-gre que se vienen cometiendo en la Isla debido en gran parte al uso de armas prohibidas', la Legislatura aprobó la ley que aplicó en este caso la Corte de Distrito de Arecibo, o .sea la número 14 de 1924, Leyes de 1924, página 115.
\ El artículo 1 de esa ley dice: “Toda persona que ile-galmente portare o condujere cualquier .arma o instrumento con el cual pueda causarse daño corporal, incurrirá en pena de prisión de un mes a seis meses.”
No hay duda, pues, de la facultad de la corte sentencia-dora para imponer la pena de seis meses, pero el apelante sostiene que tratándose de una ley recientemente promul-gada, habiéndose declarado culpable y no concurriendo en la infracción que se le imputó circunstancia alguna que in-dique que no se trata de una infracción corriente, la corte abusó de su discreción al castigarlo con el máximo de la pena.
En muy pocas ocasiones esta corte juzgando las prue-bas practicadas y a virtud de ellas fijando las circunstancias del caso particular sometido a su consideración, en uso del poder que le confiere el artículo 364 del Código de Enjuicia-miento Criminal, ha modificado sentencias criminales ape-ladas rebajando la pena, por estimarla excesiva.
No tenemos aquí las pruebas. No se practicaron, por-que el acusado se confesó culpable. Sólo está ante nosotros la acusación como estuvo ante la corte de distrito y la ver-dad es que examinándola no surge de ella circunstancia al-guna que tienda a agravar la infracción cometida. Se im-puta un hecho corriente y a nuestro juicio, en tales casos, *211no está justificada la imposición del máximo de la pena. Debe adoptarse un temperamento medio.
Adoptando ese temperamento, castigando al acusado a sufrir tres meses de cárcel, aún se le impone nn mes más del máximo que fijaba la ley que estuvo , vigente basta unos meses antes de cometerse la infracción y se cumple el pro-pósito de la Legislatura.

Debe modificarse la sentencia recurrida rebajando a tres la pena de seis meses impuesta y, así modificada, confir-marse.

El Juez Asociado Señor Aldrey, disintió.